DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
Receipt is acknowledged of Amendments and Remarks filed on 07/01/22. Claims 56-57 and 62 have been amended, claims 58, 63, 66 and 75 have been cancelled and new claims 76-82 have been added. Accordingly, claims 56-57, 60-62, 64-65, 67-74 and 76-82 are pending and under examination on the merit. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 56-57, 60-62, 64-65, 67-74 and 76-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 56-57, 60-62, 64-65, 67-74 and 76-82 are indefinite for reciting a composition comprising from greater than 15 to less than 25 wt% of one or more C1-8 alcohols. This renders the claim scope indefinite because it is not clear if the composition comprises from greater than 15 to less than 25 wt% “collectively” of one or more alcohols or up to 25% of each alcohol. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 56-57, 60-62, 64-65, 67-74 and 76-82 are rejected under 35 U.S.C. 103 as being unpatentable over Fuls et al (US 20080286223) in view of Ahmed et al (US 20150272969). 

Fuls et al teach antimicrobial compositions having a rapid antiviral and antibacterial effectiveness, and a persistent antiviral effectiveness, comprising (a) a disinfecting alcohol, (b) an organic acid, and (c) water, wherein the composition has a pH of about 5 or less, wherein the composition is free of intentionally added cleansing surfactants, such as anionic, cationic, and ampholytic surfactants, and active antibacterial agents, such as phenolic and quaternary ammonium anti-bacterial agents (See abstract and [0035]).
Specifically, Fuls et al disclose a liquid, antimicrobial composition comprising: 
about 25% to 75%, by weight, of a disinfecting alcohol, like a C1-6 alcohol; a virucidally effective amount of one or more organic acid; and water, wherein the composition has a pH of about 5 or less. The said antimicrobial composition exhibits a substantial, broad spectrum, and persistent virus control, and a substantial and broad spectrum bacteria control. The disinfecting alcohol may be ethanol, propanol or isopropyl alcohol (See [0039]-[0043] and [0078]-[0079]). 
	Fuls et al disclose that the said antimicrobial formulations can be prepared as soaps, lotions, wipes, etc, (See [0072]). Organic acids may be present at about 0.05% to about 6%, or preferably 0.15% to about 4% of the formulation and may be selected from benzoic acid, salicylic acid, etc, (See [0083], [0090]-[0091]). 
	Fuls et al further teach that the composition comprises a carrier which comprises water (See [0106]). The said antimicrobial composition also can contain optional ingredients well known to persons skilled in the art. Classes of optional ingredients include hydrotropes, polyhydric solvents, pH adjusters, thickeners, preservatives, buffering agents, antioxidants, chelating agents, and similar classes of optional ingredients known to persons skilled in the art (See [0076], [0107] and [0109]). A hydrotrope, if present, is present in an amount of about 0.1% to about 30%. A hydrotrope is a compound that has an ability to enhance the water solubility of other compounds. Specific examples of hydrotropes include, sodium xylene sulfonate, xylene sulfonic acid, sodium polystyrene sulfonate, etc (See [0110]-[0111]). Other specific classes of optional ingredients include inorganic phosphates, sulfates, and carbonates as buffering agents; EDTA and phosphates as chelating agents; and acids and bases as pH adjusters (See [0115]). Examples of preferred classes of optional acidic pH adjusters are the mineral acids, including hydrochloric acid, nitric acid, phosphoric acid, and sulfuric acid and basic pH adjusters including sodium potassium hydroxide (See [0116]-[0117]). 
It is also disclosed that the pH of the said antimicrobial composition is less than about 5, and preferably less than about 4.5, and most preferably about 2.5 to about 4.5 at 25 ºC (See [0127]). 
The compositions exhibit a log reduction against Gram positive bacteria of about 2 after 30 seconds contact. The compositions also exhibit a log reduction against Gram negative bacteria of about 2.5 after 30 seconds contact. The compositions further exhibit a log reduction against nonenveloped viruses, including acid-labile viruses, such as rhinovirus and rotavirus serotypes of about 5 after 30 seconds contact, and a log reduction against these acid-labile viruses of at least 3 about five hours after contact (See [0075]).
Flus et al disclose that the said formulations have a bacterial Log reduction of from 1-5 which corresponds to 90-99.999% reduction (See [0019], [0139] and the Table). 
Flus et al lack a disclosure on specific surfactants as claimed. These are known in the art as shown by Ahmed et al.  

Ahmed et al teach a liquid antimicrobial composition comprising an organic acid and one or more anionic surfactants (See abstract). 
The organic acids may be aliphatic, aryl, aromatic, unsubstituted or substituted with functional groups. The organic acids include lactic acid, salicylic acid, tartaric acid, citric acid, glycolic acid, ascorbic acid, maleic acid, succinic acid, malic acid, acetic acid, decanoic acid, undecanoic acid and combinations thereof (See [0015]). 
Suitable nonionic surfactants can be chosen from an alkyl polyglucoside, including C8-C16 alkyl polyglucoside (See [0040] and [0046]). 
The composition may comprise ethylenediaminetetraacetic acid (EDTA) and/or its alkali salts which can act as a chelating agent, preservatives including i methyl paraban, ethyl paraban, glutaraldehyde, or an alcohol having less than 5 carbons, etc (See [0049]). 
Ahmed et al disclose that the physical property of pH may be adjusted by acid or base addition, and the preferred range is from 2.0 to 5.0, and a still more preferred range is from 2.5 to 4.5 (See [0044]). 
Ahmed et al exemplify formulations with the amounts of each component including citric acid. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teaching of Ahmed et al with that of Fuls et al to arrive at the claimed invention with a reasonable e exception of success. 
One of ordinary skill in the art would have been motivated to have combined the teaching because Fuls et al teach antimicrobial compositions comprising antimicrobial components, specifically ethanol, buffers, enhancers, etc, and teach that cleansing surfactants are not desired. Ahmed et al teach antimicrobial compositions comprising effective surfactants such as alkyl polyglucoside. Accordingly, one of ordinary skill in the art would have been motivated to have selected Ahmed et al’s surfactant to incorporate in the disinfecting formulations of Flus et al with a reasonable expectation of success. 
In other words, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
While neither reference expressly disclose the amount of the buffer as recited in examined claim 61, the limitation is obvious because one of ordinary skill in the art could have easily determined the necessary amount of buffer to achieve the required pH of the formulation.  

Claims 56-57, 60-62, 64-65, 67-74 and 76-82 are rejected under 35 U.S.C. 103 as being unpatentable over Fuls et al (US 20080286223) in view of Gutzmann et al (US 20140113040). 

Fuls et al’s teaching are delineated above and incorporated herein. Fuls et al lack a disclosure on the specific surfactants claimed or the amount of buffering agent. These are taught in the art as shown by Gutzmann et al.  

Gutzmann et al teach antimicrobial compositions comprise octanoic acid, surfactants, ethanol and buffering agents. 
The buffer is preferably citric acid combined with sodium or potassium citrate. The exact amount of the buffer in the composition will depend on the strength and amount of the acidulant and a person of ordinary skill in the art will be able to determine the exact weight percent of the buffer at equilibrium. When the composition is formulated as a ready-to-use composition, the buffer may be present in a concentration ranging generally from about 0.1 wt. % to about 10.0 wt. %, preferably from about 0.4 wt. % to about 3.0 wt. %. The buffer is preferably included in the composition in an amount effective to maintain the pH of the ready-to-use composition from about 1.0 to about 5.6, from about 1.5 to about 4.5, and from about 2.0 to about 4.0 (See [0034]-[0035]). 
The formulations may comprise a coupling agent including alkyl polyglucoside (See [0036]). The formulations comprise a carrier including ethanol, propanol, water, etc, (See [0041]), a chelating agent (See [0042]-[0044]), surfactants including non-ionic surfactants such as alcohol ethoxylates, alkyl polyglucoside, etc (See [0054], [0056] and claim 53) and xylene sulfonate (See [0055]). Exemplified formulations comprise sorbic acid and benzoic acid (See [0143]). 
 
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teaching of Gutzmann et al with that of Fuls et al to arrive at the claimed invention with a reasonable e exception of success. 
One of ordinary skill in the art would have been motivated to have combined the teaching because Fuls et al teach antimicrobial compositions comprising antimicrobial components, specifically ethanol, buffers, enhancers, etc, and teach that cleansing surfactants are not desired. Gutzman et al teach antimicrobial compositions comprising effective surfactants such as alkyl polyglucoside. Accordingly, one of ordinary skill in the art would have been motivated to have selected Gutzmann et al’s surfactant to incorporate in the disinfecting formulations of Flus et al with a reasonable expectation of success. 
In other words, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 56-57, 60-62, 64-65, 67-74 and 76-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,334,846 in view of Theiler et al (US 20100204323). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Theiler et al. In other words, both sets of claims are drawn to antimicrobial compositions comprising an amount of a lower alcohol, an enhancer, surfactants and buffering agents that improve the efficacy of the formulations and achieves high rate of reduction. While the examined claims recite an amount of less than 40% of the alcohol, the reference claims recite a composition comprising at least 40%. It would have been obvious to one of ordinary skill in the art to have reduced the amount of the alcohol based on the teaching of the art such as Theiler et al because the art teach that the lower amount of alcohol is also adequate and provides sufficient antimicrobial effect. 
The minor modifications in the concentration ranges or specific surfactant and enhancers would have been obvious to one of ordinary skill in the art. 

Claims 56-57, 60-62, 64-65, 67-74 and 76-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,405,545 in view of Theiler et al (US 20100204323). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Theiler et al. In other words, both sets of claims are drawn to antimicrobial compositions comprising an amount of a lower alcohol and adjuvants including an enhancer and buffering agents that improve the efficacy of the formulations and achieves high rate of reduction. While the examined claims recite an amount of less than 40% of the alcohol, the reference claims recite a composition comprising at least 30% and recites different adjuvants. However, it would have been obvious to one of ordinary skill in the art to have reduced the amount of the alcohol based on the teaching of the art such as Theiler et al because the art teach that the lower amount of alcohol is also adequate and provides sufficient antimicrobial effect. Theiler et al also teach different adjuvants including buffers, surfactants and enhancers. 
The minor modifications in the concentration ranges or specific surfactant and enhancers would have been obvious to one of ordinary skill in the art. 

Claims 56-57, 60-62, 64-65, 67-74 and 76-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,578,879 in view of Theiler et al (US 20100204323). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Theiler et al. In other words, both sets of claims are drawn to antimicrobial compositions comprising an amount of a lower alcohol, an enhancer, surfactants and buffering agents that improve the efficacy of the formulations and achieves high rate of reduction. While the examined claims recite an amount of less than 40% of the alcohol, the reference claims recite a composition comprising at least 30% and different adjuvants. It would have been obvious to one of ordinary skill in the art to have reduced the amount of the alcohol based on the teaching of the art such as Theiler et al because the art teach that the lower amount of alcohol is also adequate and provides sufficient antimicrobial effect. Theiler et al also teach different adjuvants including buffers, surfactants and enhancers. 
The minor modifications in the concentration ranges or specific surfactant and enhancers would have been obvious to one of ordinary skill in the art. 

Claims 56-57, 60-62, 64-65, 67-74 and 76-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,820,482 in view of Theiler et al (US 20100204323). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Theiler et al. In other words, both sets of claims are drawn to antimicrobial compositions comprising an amount of a lower alcohol, an enhancer, surfactants and buffering agents that improve the efficacy of the formulations and achieves high rate of reduction. While the examined claims recite an amount of less than 40% of the alcohol, the reference claims recite a composition comprising at least 40%. It would have been obvious to one of ordinary skill in the art to have reduced the amount of the alcohol based on the teaching of the art such as Theiler et al because the art teach that the lower amount of alcohol is also adequate and provides sufficient antimicrobial effect. 
The minor modifications in the concentration ranges or specific surfactant and enhancers would have been obvious to one of ordinary skill in the art. 

Claims 56-57, 60-62, 64-65, 67-74 and 76-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,277,749 in view of Theiler et al (US 20100204323). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Theiler et al. In other words, both sets of claims are drawn to antimicrobial compositions comprising an amount of a lower alcohol, an enhancer, surfactants and buffering agents that improve the efficacy of the formulations and achieves high rate of reduction. While the examined claims recite an amount of less than 40% of the alcohol, the reference claims recite a composition comprising at least 40%. It would have been obvious to one of ordinary skill in the art to have reduced the amount of the alcohol based on the teaching of the art such as Theiler et al because the art teach that the lower amount of alcohol is also adequate and provides sufficient antimicrobial effect. 
The minor modifications in the concentration ranges or specific surfactant and enhancers would have been obvious to one of ordinary skill in the art. 
Claims 56-57, 60-62, 64-65, 67-74 and 76-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,827,749 in view of Theiler et al (US 20100204323). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Theiler et al. In other words, both sets of claims are drawn to antimicrobial compositions comprising an amount of a lower alcohol, an enhancer, surfactants and buffering agents that improve the efficacy of the formulations and achieves high rate of reduction. While the examined claims recite an amount of less than 40% of the alcohol, the reference claims recite a composition comprising at least 40%. It would have been obvious to one of ordinary skill in the art to have reduced the amount of the alcohol based on the teaching of the art such as Theiler et al because the art teach that the lower amount of alcohol is also adequate and provides sufficient antimicrobial effect. 
The minor modifications in the concentration ranges or specific surfactant and enhancers would have been obvious to one of ordinary skill in the art. 

Claims 56-57, 60-62, 64-65, 67-74 and 76-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,185,483 (previously rejected under Application No. 15/968,082) (US 20180311128). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over reference claims. In other words, both sets of claims are drawn to compositions comprising an amount of a lower alcohol, an enhancer, surfactants and buffering agents that improve the efficacy of the formulations and achieves high rate of reduction. 
The minor modifications in the concentration ranges or specific surfactant and enhancers would have been obvious to one of ordinary skill in the art. 
The reference claims are drawn to a non-antimicrobial composition wherein a microbial kill of less than 2.0 log, while the examined claims are drawn to an antimicrobial composition achieving a higher reduction. However, the contents of the compositions are the same and as such it is expected that they will have the same property and result. 

Claims 56-57, 60-62, 64-65, 67-74 and 76-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,185,482 (previously rejected under US 20180311127). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over reference claims. In other words, both sets of claims are drawn to compositions comprising an amount of a lower alcohol, an enhancer, surfactants and buffering agents that improve the efficacy of the formulations and achieves high rate of reduction. 
The minor modifications in the concentration ranges or specific surfactant and enhancers would have been obvious to one of ordinary skill in the art. 
The reference claims are drawn to a low-water composition wherein a microbial kill of less than 2.0 log, while the examined claims are drawn to an antimicrobial composition achieving a higher reduction. However, the contents of the compositions are very similar and as such it is expected that they will have the same property and result. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1- Kumar et al (US 20110028546). 
Kumar et al teach an antimicrobial composition comprising any of the C1-C4 monohydric alcohol esters of C8 to C22 fatty acids, namely, caprylic, capric, and lauric fatty acids (See abstract).
The said composition may contain an alpha hydroxy acid including lactic acid, malic acid, glycolic acid, citric acid and tartaric acid as well as one or more of a beta hydroxy acid, salicylic acid as a synergist for organisms like E. coli, which may also act as an enhancer against many other microorganisms. The preferred concentration of the alpha hydroxy acids is between 0.5% and 4% and the beta hydroxy acid, a salicylic acid is present in between 0.5% and 5% (See [0018] and [0050]). 
Additionally, the said composition may contain one or more chelator including salt of ethylenediaminetetraacetic acid (EDTA), gluconic acid and its salts, glycolic acid and its salts, citric acid and its salts (See [0019). 
The said composition contains one or more of a C1-C10 monohydric alcohol present in preferred concentrations ranging from 10% to 80% (See [0021] and [0054]). 
The said composition contains surfactants including an alkyl polyglucoside, a fatty acid ethoxylate, a salt of dioctyl sulphosuccinate, etc, present in a concentration ranging from 1% to 90% (See [0053] and claim 1). 
Log reductions are recited in Tables 4-7. 

2- Theiler et al (US 20100204323). 
Theiler et al teach antimicrobial composition comprising organic acids esters and methods for reducing virus and/or bacteria populations using such composition. The composition further comprises a disinfecting alcohol present in an amount of 0 wt. % to about 75 wt. % and a carrier. The antimicrobial composition has a pH of no greater than about 5 at 25 ºC (See abstract and [0016]). 
The said antimicrobial compositions contain a disinfecting alcohol present in an amount less than about 25 wt. %, or about 30 wt. %. Disinfecting alcohols include methanol, ethanol, propanol, and isopropyl alcohol (See [0039]).
It is disclosed that the organic acid ester of a composition may be citric acid selected for use in a contemplated antimicrobial composition because of its antiviral effectiveness and its known safety profile. However, citric acid also has a more optimal buffer capacity of the antimicrobial composition. Citric acid 2-ethyl ester, a citric acid ester can be added to the composition to provide a more optimum overall buffering capacity for the preferred pH range. The said organic acid may be the parent organic acid/organic acid ester pairing in the said antimicrobial compositions (See [0042]-[0043]). The pH of the said antimicrobial compositions is less than about 5, preferably less than about 4.5, and more preferably less than about 4 (See [0059]). 
The said composition provides a persistent antiviral efficacy, i.e., preferably a log reduction of at least log 4, against enveloped and nonenveloped viruses, such as rhinovirus and rotavirus serotypes, within 30 seconds of contact with the composition (See [0030]). 
It is stated that an organic acid ester is included in the said antimicrobial composition in an amount of about 0.05% to about 6%, and preferably about 0.1% to about 5%, by weight of the composition (See [0033]).
The said antimicrobial composition also can contain functional additives include hydrotropes, polyhydric solvents, gelling agents, antimicrobial agents, dyes, fragrances, pH adjusters, thickeners, chelating agents, skin conditioners, emollients, preservatives, buffering agents, antioxidants, and similar classes of optional ingredients (See [0048]).
Hydrotropes include sodium cumene sulfonate, sodium toluene sulfonate, sodium xylene sulfonate, xylene sulfonic acid, sodium methyl naphthalene sulfonate, sodium camphor sulfonate, disodium succinate, etc. A hydrotrope is present in an amount of about 0.1% to about 30%, and preferably about 1% to about 20%, by weight of the composition (See [0049]). 
Examples of antibacterial agents include a bisguanidine (e.g., chlorhexidine digluconate), diphenyl compounds, benzyl alcohols, quaternary ammonium compounds, ethoxylated phenols, and phenolic compounds, etc, (See [0012]).
Other specific classes of optional ingredients include inorganic phosphates, sulfates, and carbonates as buffering agents; acids and bases as pH adjusters, and EDTA and phosphates as chelating agents. An optional alkanolamide to provide composition thickening may be added as surfactants in small amounts to thicken the composition (See [0051]).
Other agents that can be useful for the said antimicrobial composition include cetearyl glucoside, polyvinyl alcohol, behenyl alcohol, glyceryl stearate, lecithin, methyl paraben, etc (see [0056] and Table 1). 

3- Restaino et al (Antimicrobial efficacy of a new organic acid anionic surfactant against various bacterial strains).   
Restaino et al teach that the surface sanitizing properties of a buffered organic acid anionic surfactant (BOAAS) at concentrations of about 0.6% were significantly (P < 0.05) more effective in reducing S. aureus during a 60 min exposure than the organic chlorine sanitizer. In a separate efficacy study, a BOAAS concentration of 0.6% killed >5 logs of S. aureus, Salmonella typhimurium, Pseudomonas aeruginosa and Listeria monocytogenes cells after 30 s exposure (See abstract). 
It is disclosed that BOAAS utilizes an organic acid (citric acid) coupled with a chelating agent [ethylenediaminetetraacetic acid (EDTA)] and sodium lauryl sulfate (SLS), an anionic detergent, in a buffered antimicrobial system. In considering the components of BOAAS, alkyl aryl sulfonates or sulfates, such as SLS are more effective against gram-positive than gram negative bacteria. Additionally, when coupled with an organic or inorganic acid (pH 2.0 to 3.0), anionic detergents in various patented formulas are effective sanitizers producing a substantial bactericidal effect within 30 s (See 1st page, 2nd col, 1st full para).
It is also disclosed that organic and inorganic acids display antimicrobial properties either alone or in conjunction with other antimicrobial agents (See 1st page, 2nd col, 3rd para).
Restaino et al disclose antimicrobial efficacy of a 0.6% solution of the buffered organic anionic surfactant versus four bacterial strains in Table 2. All four strains show more than 5 or 6 log reduction at 30 S. 
It is further disclosed that additional properties of BOAAS contributing to its effectiveness in both the surface and efficacy studies is the pH of 0.6 to 1.75% solutions ranging from 2.32 to 2.14, which has been reported to be within the optimal pH level for rapid bactericidal activity by an acid anionic sanitizer. Likewise, the 0.97 mM concentration of EDTA in a 1.0% BOAAS solution is at a level previously shown to potentiate the antimicrobial effects of other biocides (See 5th page, 1st col. last 2 paras).

4- Hedbom et al (US 20140024711).
Hedbom et al teach an antimicrobial cleansing composition including (a) 20% to less than 60 wt. % of at least one alcohol including ethanol; (b) 0.5% to 10 wt. % of a surfactant selected from sulfate salt surfactants and amphoteric surfactants. The composition shows effective cleansing and antimicrobial properties (See abstract and [0036]-[0037]).
Hedbom et al state that surprisingly, it was discovered that the use of specific surfactants, e.g. MIPA-C12-14 fatty alcohol polvethyleneglvcolether sulfate, in fairly low amounts enhances the antimicrobial effect of alcohol-based disinfectant compositions. This makes it possible to use lower amounts of alcohol than present in conventional antimicrobial cleansing compositions. Both low alcohol and low surfactant content contribute to the mildness of the composition (See [0040]).
Further disclosed is that secondary surfactants (co-surfactants) (b'), e.g. nonionic surfactants, can be added and may be present in an optional amount of up to 5 wt. %, such as in an amount of up to 1 wt. %, e.g. 0.1 %. Nonionic co-surfactants such as sugar-based surfactants, e.g. glucoside surfactants, may be added to further increase the efficiency of surfactant (b) and/or enhance the spreading behavior of the antimicrobial composition and/or better the after-feel of the antimicrobial composition on the skin (See [0056]).
In particular embodiments, the said antimicrobial cleansing composition includes: 35 to 45 wt. % of ethanol; 2 wt.% of a surfactant; optionally up to 1 wt. %, e.g. 0.1 % of a secondary surfactant, said secondary surfactant can be a nonionic co-surfactant; 0.5 to 3 wt.% of a humectant, such as glycerol; optionally up to 1 wt. % of a pH-regulating compound, such as organic acids such as citric acid, and remainder preferably being water (See [0083]- [0092]).
Hedbom et al disclose the efficacy of the said antimicrobial compositions against various pathogens and state that an exposure time of 30 seconds was required in order to achieve a 4 log in reduction (inactivation >99.99%) in a quantitative suspension test according to the guideline of the (DVV) and the Robert-Koch-Institute (RKI) (See [0136]-[0138).

5- Cartwright et al (US 20050079987). 
Cartwright et al teach a pre-moistened, antimicrobial wipe comprising a substrate having a more abrasive side and a less abrasive side; and an antimicrobial cleaning composition (See [0007]-[008]).
The compositions also include preservatives, such as methyl, ethyl and propyl parabens, short chain organic acids (e.g. acetic, lactic and/or glycolic acids), and/or short chain alcohols (e.g. ethanol) (See [0131]). The compositions may also comprise useful hydrophilic monomers including unsaturated organic mono- and polycarboxylic acids, such as acrylic acid, methacrylic acid, etc, (See [0166]). 
Another class of agents that can be added is a terpene derivative such as piperitol, thymol, terpinen4-ol, menthol, linalool, citronellol, 3,7-dimethyl octanol, campholenic aldehyde, perillaldehyde, etc (See [0143] and [0145]).
The compositions comprise one or more buffering agents or pH adjusting agents such as organic acids, mineral acids, alkaline earth salts, etc, and are present at from about 0.01-5% of the cleaning composition (See [0138]-[0139]).
The said cleaning composition may include a builder or buffer, which increase the effectiveness of the surfactant. The builder or buffer can also function as a softener and/or a sequestering agent in the cleaning composition. The builder agent can include sodium and/or potassium salts of EDTA and substituted ammonium salts,  ethylenediamine tetraacetic acid and propanolamine (See [0135] and [0137]. 
It is also disclosed that for wipes testing, a folded wipe is used to treat 10 carriers. The test disinfectancy method used is a modification the AOAC Germicidal Spray test (AOAC 961.02 Germicidal Spray Products as Disinfectant). This wipe is expected to pass a sanitizing test, which may only require 30 seconds contact time.   (See [0199]-[0202]). 

6- Bui et al (US 20140322285).
Bui et al teach a low pH disinfectant composition that includes a relatively low amount of alcohol for reducing the number of microbes located upon a substrate, for killing or inhibiting a broad spectrum of microorganisms, for killing or inhibiting spore forming bacteria, and/or for disinfecting a substrate. The composition can optionally include a stable residual antimicrobial compound, thereby providing a combination of high-level disinfection and long-lasting residual effect (See abstract).
Discloses is a composition that can achieve a high-level of disinfection,  comprising a relatively low amount (e.g., less than about 50 wt. %) of alcohol, and a relatively low (e.g., less than about 4.5) pH. At a pH of about 3, the combination of alcohol (e.g., isopropyl alcohol), hydrogen peroxide, thymol, surfactant, stabilizer, and corrosion inhibitor can inactivate up to about 6 logs of microorganisms such as, e.g., Mycobacterium terrae in about 2 minutes or less (See [0002]). 
Bui et al disclose a composition that includes: about 21 wt. % isopropyl alcohol (2-propanol), about 0.2 wt. % thymol (2-isopropyl-5-methyl phenol), about 0.2 wt. % to about 5.0 wt. % of surfactant(s), phosphoric acid sufficient to bring the pH to less than about 3.5, and de-ionized water (See [0005]).
Bui et al disclose that the said formulations comprise the (C1-8)alkyl substituted with one or more hydroxyl can include an alcohol, present in less than about 35 wt. % of the composition. In an embodiment the said alcohol is isopropyl alcohol (2-propanol) present in an amount of from 10 to 30 wt% of the composition and an additional suitable alcohol, preferably ethanol (See [0017]-[0018]). 
The compositions can comprise an acid which can include one or more inorganic acids, one or more organic acids, or a combination thereof (See [0022]-[0024]). 
The surfactant can include one or more non-ionic surfactants, one or more anionic surfactants, and/or one or more cationic surfactants. Suitable non-ionic surfactants include, e.g., alkyl polyglucosides (e.g., TRITONTM BG-10 Surfactant).  The surfactant can be present in a combined amount of about 0.1 wt. % to about 20 wt. % of the composition (See [0028]-[0035]).
Bui et al also disclose that up to about 6 logs of desired microorganism is inactivated, for example, in about 2 minutes, or less. In further specific embodiments, up to about 7 logs of desired microorganism is inactivated, for example, in about 2 minutes, or less (See [0070]-[0071]). 
Bui et al also disclose data on certain pathogens treated by the said formulations in two tables. In the first Table it shows that in a treatment for the contact time of less than 2 minutes, the reduction rate of the organism was more than or equal to 99.99% (See [0108]). 
The said composition can be formulated for application in a sprayable composition, atomized liquid sprayer, or liquid applicator. Such formulations can include at least one of a spray bottle, motorized sprayer, wipe, cloth, sponge, non-woven fabric, and woven fabric (See [0073]-[0074]). 

7- Bingham et al (US 20160143274). 
Bingham et al disclose compositions and methods having efficacy against spores such as Clostridium difficile spores, and other organisms. Acidified disinfectant compositions containing one or more enhancers exhibit synergistic efficacy against spores such as C. difficile spores, and also exhibit excellent efficacy against fungi, bacteria, and viruses (See [0002]). The said compositions may be employed to disinfect or otherwise sanitize inanimate objects such as instruments, medical equipment, furniture, handrails, textiles, etc. In one or more embodiments, the disinfectant composition may be presented as a wipe, i.e. a tissue or cloth that is wiped over a surface (See [0013]).
The said disinfectant compositions comprise at least one C1-6 alcohol, such as methanol, ethanol, propanol, butanol, pentanol, hexanol, and isomers and mixtures thereof (See [0014]). The said disinfectant composition comprises about 40 % by weight (wt. %) alcohol (See [0015]).
The compositions may comprise chelators such as acrylic acid/acrylamidomethyl propane sulfonic acid copolymer which may enhance the efficacy against C. difficile spores, when combined with a C1-6 alcohol and a primary enhancer at a pH of no more than 3 (see [0020]-[0021]).
Bingham et al also disclose examples of primary enhancers including amine-containing enhancers, α-aminoacids, salts of alkali metals, salts of alkaline earth metals, and anionic surfactants, and secondary enhancers including auxiliary antimicrobial agents. Examples of secondary enhancers include non-ionic surfactants, such as decyl glucoside; decyl glucoside and polyalkoxylated dimethicones including PEG-12 dimethicone, organic acids, such as citric acid, ascorbic; carboxylic acids such as benzoic acid, oxidizing agents such as sodium nitrite; sugars and sugar alcohols; monosaccharides such as fructose; glycerol, phenoxyethanol, decanediol, parabens, antimicrobial agents such as octanediol, etc, (See [0018], [0032], [0036] and [0039]).
The amount of primary enhancer is no more than about 15 wt. %, no more than about 10 wt. %, no more than about 8 wt. %, no more than about 5 wt. %, (See [0027]).
The pH of the disinfectant composition is less than about 3, such as about 2.75, about 1.8, etc, (see [0030]). 
Bingham et al disclose using Butterfield's Phosphate Buffer in a neutralizing formulation (See [0138]) and disclose purified C. difficile spores (ATCC 700057) at an approximate concentration of 8.5 log10 CFU/ml (See [0139]-[0140]). 
Bingham et al disclose that the said method provides a log reduction against C. difficile spores of at least about 2 in less than about 1 minute or at least about 3 in less than about 30 seconds (See [0054]).
The samples were tested for efficacy against C. difficile spores, according to the ASTM E2783-11: "Standard Test Method for Assessment of Antimicrobial Activity for Water Miscible Compounds Using a Time-Kill Procedure." (See [0084]). 

Response to Arguments
Applicant's arguments filed 07/01/22 have been fully considered but they are not persuasive. 
Applicants main argument regarding the rejection of claims over the combination of references in each rejection, and specifically Fuls reference is that they do not teach a composition comprising up to 25% of alcohols and achieving a microbial log reduction of greater than 4.0 log CFU/ML at a contact time of 1 minute.
The arguments are not persuasive because the claims recite a composition comprising up to 25% of one or more C1-8 alcohols. This recitation encompasses embodiments where the composition comprises multiple alcohols each present in an amount of up to 25%. These embodiments read on a composition that comprise 40% or more of alcohols and is properly met by the references such as Fuls.     
Regarding the rejection of claims under obviousness type double patenting over co-pending patents, Applicant made similar arguments. Again, the said embodiments encompassing 40% or more alcohol read on the claimed compositions of the co-pending patents.  Accordingly, the rejections are maintained.  
If the claims are amended to restrict the concentration of alcohol to less than 25%, the remaining rejections would be over U.S. Patent No.s 10,405,545; 9,578,879; 11,185,483 and 11,185,482.  

Claims 56-57, 60-62, 64-65, 67-74 and 76-82 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616